Citation Nr: 0908612	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as a result of herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to the claimed diabetes mellitus and as a result of herbicide 
exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to the claimed diabetes mellitus and as a result of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from February 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran had a hearing before a Decision Review Officer at 
the RO in July 2006.  A transcript is associated with the 
claims file.


FINDINGS OF FACT

1.  There is no medical evidence of diabetes mellitus during 
service or for many years thereafter; the Veteran did not 
have active duty in Vietnam; there is no competent evidence 
of in-service exposure to a herbicide agent; there is no 
medical evidence or competent opinion that links his diabetes 
to any incident of active duty.  

2.  There is no medical evidence of peripheral neuropathy of 
either upper or lower extremity until many years post-
service; the Veteran did not have active duty in Vietnam; 
there is no competent evidence of in-service exposure to a 
herbicide agent; there is no medical evidence or competent 
opinion that links his peripheral neuropathy of the upper and 
lower extremities to any incident of active duty; as service 
connection  is not in effect for Type II diabetes mellitus, 
any claim for service connection for peripheral neuropathy 
secondary to the Veteran's diabetes has no legal merit.
. 

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, aggravated by, or 
causally linked to active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in, aggravated by, or causally linked to active 
service, nor may it be presumed to have been incurred 
therein; secondary service connection based on it being 
caused or aggravated by diabetes is not warranted as a matter 
of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  Peripheral neuropathy of the lower extremities was not 
incurred in, aggravated by, or causally linked to active 
service, nor may it be presumed to have been incurred 
therein; secondary service connection based on it being 
caused or aggravated by diabetes is not warranted as a matter 
of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran 
received a VCAA letter in July 2005, prior to the RO decision 
that is the subject of this appeal, which notified him of the 
information and evidence necessary to substantiate the 
claims, what evidence he was to provide and  what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the veteran was 
notified via an August 2006 VA letter associated with the 
supplemental statement of the case of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claims 
in a subsequently issued supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are available.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. Simply stated, the 
standards of McLendon are not met in this case.  

The Veteran contends that his diabetes is secondary to 
exposure to herbicides while on active duty in The 
Philippines as a result of working on aircraft that sprayed 
herbicides in Vietnam.  The Board finds that an examination 
is not necessary in the current instance, as the evidentiary 
record does not show service in Vietnam, or alternatively, 
does not contain any competent evidence to show that the 
Veteran was exposed to a herbicide agent while on active 
duty.  There is no evidence of an onset of diabetes or 
peripheral neuropathy during service or for many years 
thereafter, nor is there any competent evidence linking any 
of the disabilities at issue to a verified incident of 
service.  As the instant decision denied service connection 
for Type II diabetes mellitus, any for service connection 
based upon a disability being secondary to diabetes under 
38 C.F.R. § 3.310 must be denied as a matter of law.  Under 
these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Certain chronic conditions, to include diabetes mellitus and 
organic diseases of the nervous system (to include peripheral 
neuropathy), may be presumed to have occurred in service if 
manifest to a compensable degree within the first post 
service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service-connected.

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The governing law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Analysis-Diabetes Mellitus

The Veteran does not contend that he developed diabetes in 
service; however, he does assert that he had abnormally high 
blood sugar readings within several years of service 
discharge.  A search of the service treatment records does 
not reveal any clinical or laboratory findings that were 
attributed to diabetes mellitus.  There is no post-service 
medical evidence of diabetes until many years thereafter; the 
first confirmed diagnosis does not appear in the record until 
January 2005, decades post-service, in an optometry clinical 
note.  While the Veteran has a current diagnosis of type II 
diabetes mellitus, it is apparent that the disorder did not 
manifest until well over 30 years after service.  The thrust 
of his claim is that he developed diabetes mellitus as a 
result of his alleged exposure to herbicides while in 
military service with the U.S. Air Force.  He does not 
contend that he served in the Republic of Vietnam.  Rather, 
he asserts that during his service in support of combat 
operations at Clark Air Base in the Philippines, his duties 
as an engine mechanic included working on C-130 Hercules 
aircraft, which sprayed herbicides in Vietnam.  He alleges 
exposure to herbicide agents as a result of such duty.  

Under regulations applicable for presumptive service 
connection, if a Veteran had service in the Republic of 
Vietnam, exposure would be conceded and a relationship to 
diabetes (Type II) would be presumed, the lack of a nexus 
opinion is not necessarily detrimental to the claim.  See 
38 C.F.R. §§ 3.307, 3.309.  Of issue, however, is whether or 
not the Veteran was in fact ever exposed to herbicide agents.  
There is one service treatment record, dated in February 
1971, from March AFB in California, where it was noted that 
the Veteran injured his elbow during a fall "in South 
Vietnam in 1968."  There is no 1968 treatment record which 
substantiates this, and the Veteran specifically stated in a 
hearing with a Decision Review Officer that he had no service 
in Vietnam, which is consistent with his service personnel 
records, which show no Vietnam Service Medal or other 
decoration evincing duty in Vietnam.  Thus, the Board must 
take the 1971 service record to be an error, as both the 
service personnel records and the Veteran's testimony 
contradict assignment (temporary or otherwise) to the 
Republic of Vietnam.  

Regarding exposure to herbicides outside of Vietnam, the 
Board notes that while the Veteran has submitted photographs 
which show service in the Philippines on the flight line, he 
has not submitted any competent evidence to support his claim 
that he was exposed to a herbicide agent as the result of his 
duties in The Philippines working on planes that had sprayed 
herbicides in Vietnam.  The Board is not aware of any 
scientific evidence or data that would support such a mode of 
transmition and the Veteran has not pointed to such evidence.  
The service personnel and treatment records are negative for 
any findings suggesting that the veteran was exposed to 
herbicides at any time during his period of active service.  
Thus, the alleged in-service exposure has not been verified.  

Regarding presumptive service connection, the Board notes 
that while diabetes mellitus, Type II, is one of the 
disorders listed in the regulations as eligible for 
presumptive service connection due to herbicide exposure, it 
is firstly a requirement that the Veteran actually have had 
service in the Republic of Vietnam to qualify for the 
presumption.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 
525 F.3d 1168 (2008).  In this instance, as noted above, the 
service personnel records do not confirm service in Vietnam 
and the Veteran does not contend otherwise.  As such, the 
legal requirements for presumptive service connection have 
not been met, and the claim must be denied on a presumptive 
basis.  

With regard to the lay statements made by the veteran in 
support of his claims, as noted above, there is no evidence 
or allegation that he is a medical professional or had any 
medical training.  He can attest to factual matters of which 
he had first-hand knowledge, to include working on planes 
that were used to spray herbicides in Vietnam.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making scientific or medical conclusions such as 
his theory of how he was exposed to herbicides while on 
active duty in the Philippines is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the Board's 
judgment, any scientific data that would support such 
exposure is not the type of information that can be 
competently presented by a layman, nor is the Veteran 
competent to provide an opinion regarding the diagnosis or 
causation of diabetes mellitus.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to provide an etiology for 
such a condition.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Analysis-Peripheral Neuropathy, Upper and Lower Extremities 

The Veteran contends that he has peripheral neuropathy in all 
four extremities as a result of his diabetes.  He asserts, 
alternatively, that it began during or is otherwise linked to 
his military service in the U.S. Air Force.  

Regarding the claim on a secondary basis, the Board notes 
that as the instant Board decision denies service connection 
for diabetes mellitus, and claim for service connection for 
bilateral upper extremity and lower extremity peripheral 
neuropathy secondary to diabetes must be denied as a matter 
of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  

Regarding a direct relationship, the Board notes that there 
was no evidence of any neurological disability in the upper 
or lower extremities during service or within the first post-
service year.  In reviewing the post-service medical 
evidence, it is not apparent that the Veteran was evaluated 
or treated for neuropathy until his diabetes was diagnosed, 
decades after service separation.  Specifically, a June 2005 
VA clinical report diagnosed the only neurologic abnormality 
as diabetic neuropathy, and it wasn't specified as to whether 
this was in either or both of the upper or lower extremities 
but even assuming all four extremities are involved, the 
clinician specifically determined that the neuropathy was 
associated with diabetes, which is nonservice-connected.  
Thus, there are no pertinent abnormal clinical findings until 
well over 30 years after service, no medical evidence of a 
nexus between peripheral neuropathy and service, and the only 
competent opinion that addresses the question of the etiology 
of the Veteran's peripheral neuropathy weighs against the 
claim of a direct relationship to service.  

The only evidence of a causal nexus between upper and lower 
extremity neuropathy and service comes from the Veteran's 
unsubstantiated assertions.  As noted above, however, the 
Veteran does not have the required medical knowledge to make 
a competent opinion regarding etiology or causation of 
peripheral neuropathy.  See Espiritu, supra.  The 
neurological disability in question is not the type of 
disease on which the Veteran, as a layperson, is competent to 
render an opinion either on the diagnosis or etiology of the 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Regarding a potential link to herbicides, there is no legal 
basis for the award of presumptive service connection as the 
Veteran did not have service in Vietnam.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, the service personnel and 
treatment records show no such exposure and the Veteran has 
not submitted any competent evidence or pointed to a source 
of such evidence showing his duties in The  
Philippines working around aircraft used in spraying 
herbicides in Vietnam would have resulted in exposure to 
Agent Orange or any other herbicide.  

In view of the foregoing, the board finds that the elements 
of service connection have not been met under any theory of 
entitlement and the preponderance of evidence is against the 
claims for service connection for diabetes mellitus, 
peripheral neuropathy of the upper extremities and peripheral 
neuropathy of the lower extremities.  As such, the benefit of 
doubt rule is not applicable and the claims must be denied.  
38 U.S.C.A. § 5107(b).   















ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to claimed herbicide exposure, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to diabetes 
mellitus or as a result of alleged herbicide exposure, is 
denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to diabetes 
mellitus or as a result of alleged herbicide exposure, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


